 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Christopher Canton

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:12-cr-276-APG-VCF

12                  Plaintiff,                                STIPULATION TO CONTINUE
                                                                REVOCATION HEARING
13           v.
                                                                    (Fourth Request)
14   CHRISTOPHER CANTON,

15                  Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jamie Leigh Mickelson, Assistant United States
19   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
20   Defender, and Andrew Wong, Assistant Federal Public Defender, counsel for Christopher
21   Canton, that the Revocation Hearing currently scheduled on February 19, 2020 at 10:00 am, be
22   vacated and continued to a date and time convenient to the Court, but no sooner than sixty (60)
23   days.
24           This Stipulation is entered into for the following reasons:
25           1.     The parties are exploring the possibility of a global resolution to Mr. Canton’s
26   supervised release violation as well as the underlying new law violation.
 1          2.      Defense counsel needs to review additional discovery related to Mr. Canton’s
 2   arrest in order to properly advise him in this case.
 3          3.      The defendant is out of custody and agrees with the need for the continuance.
 4          4.      The parties agree to the continuance.
 5          This is the fourth request for a continuance of the revocation hearing.
 6          DATED this 30th day of January, 2020.
 7
 8    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
 9
10       /s/ Andrew Wong                                  /s/ Jamie L. Mickelson
      By_____________________________                  By_____________________________
11    ANDREW WONG                                      JAMIE L. MICKELSON
      Assistant Federal Public Defender                Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:12-cr-276-APG-VCF
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     CHRISTOPHER CANTON,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Wednesday, February 19, 2020 at 10:00 a.m., be vacated and continued to April 29, 2020

12   at the hour of 10:00 a.m. in courtroom 6C; or to a time and date convenient to the court.

13          DATED this 31st day of Janaury, 2020.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
